DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-7, 9, 12, 13, 15, 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 14, 15, 18, 20 of U.S. Patent No. 11, 127,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of the current application corresponds with claim 1 of U.S. Patent 11, 127,179. Claim 1 of U.S. Patent 11, 127,179 anticipates claim 1 of the current application because it includes all of the required limitations of the current application.
Below is a table of limitation mapping between claim 1 of the current application and claim 1 of U.S. Patent 11,127,179.
Current Application
U.S. Patent 11,127,179
1. A method for displaying, in a mobile device, an augmented image, the method comprising: capturing, by a camera of the mobile device, an image of a live scene; determining a location of the mobile device; 
1. A method for displaying, in a mobile device, an augmented image, the method comprising: capturing, by a camera of the mobile device, an image of a live scene; determining a location of the mobile device; 

identifying one or more architectural features of the live scene, wherein the one or more architectural features comprises one or more 

displaying, in a display of the mobile device, the augmented image based on the captured image, the augmented image comprising: traffic conditions, estimated time to a destination or both; at least a portion of the image of the live scene; and a map including an indication of the determined location of the mobile device, wherein the map is docked to the one or more architectural features of the live scene and wherein the map is a navigation path indicating a route to the destination.


Claim mapping between the current application and U.S. Patent 11,127,179.
Current Application
2
3
4
5
6
9
12
15
17
U.S. Patent 11,127,179
3
4
5
6
7
8
14
18
20





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more features" in line 11. The one or more features of the live scene are not previously recited and it is not clear if it is intended to be a specific set of features or a particular feature previously identified.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected because they depend on a rejected claim.



Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the double patenting rejection set forth in this action.

Claims 7, 9, 12, 13, 15, 17 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
Claim 8, 10, 11, 14, 16 are objected to as containing allowable subject matter and if rewritten in independent form including all of the limitations of the base claim and any intervening claims would overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record with regards to claim 1 is Alex Heath (“Clever iPhone App Brings Augmented Reality To Apple and Google Maps” https://www.cultofmac.com/201343/clever-iphone-app-brings-augmented-reality-to-apple-and-google-maps/, 2012)(Hereinafter referred to as Heath).
Regarding claim 1, Heath teaches A method for displaying, in a mobile device, an augmented image (See figure 1 in this action, top left portion, distance to POI overlayed on live view)( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph), 
the method comprising: capturing, by a camera of the mobile device, an image of a live scene ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); 
determining a location of the mobile device ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph)(See figure 1 in this action, blue dot on left side ); 
displaying, in a display of the mobile device, the augmented image based on the captured image (AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph), 
the augmented image comprising: at least a portion of the image of the live scene(See figure 1 in this action, top left portion, distance to POI overlayed on live view) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); 
and wherein the map is a navigation path indicating a route to the destination (See figure 1 in this action, 307m with arrow), and a map including an indication of the determined location of the mobile device (See blue dot in figure 1 in this action), 

    PNG
    media_image1.png
    557
    640
    media_image1.png
    Greyscale

Figure 1: Map and augmented view on mobile phone


but is silent to traffic conditions, estimated time to a destination, route-related information or any combination thereof;  wherein the map is docked to the one or more features of the live scene.
The limitations “traffic conditions, estimated time to a destination, route-related information or any combination thereof; wherein the map is docked to the one or more features of the live scene.” of claim 1 when read in light of the rest of the limitations in claim 1 make claim 1 contain allowable subject matter.

Regarding claim 7, Heath is silent to the limitations “traffic conditions, estimated time to a destination, route-related information or any combination thereof; wherein the map is docked to one or more features of the live scene.” of claim 7 when read in light of the rest of the limitations in the claim and thus claim 7 contains allowable subject matter.
Claims 13 and 17 contain similar subject matter to claim 7 in merely a different form and contain allowable subject matter for the same reasons recited above.
Claims 8-12, 14-16 contain allowable subject matter because they depend on a claim containing allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611